Exhibit 10.1




PHANTOM UNIT AWARD AGREEMENT


MATADOR RESOURCES COMPANY
2019 LONG-TERM INCENTIVE PLAN


1.    Award of Phantom Units. Pursuant to the Matador Resources Company 2019
Long-Term Incentive Plan (as the same may be amended, the “Plan”), Matador
Resources Company, a Texas corporation (the “Company”), grants to


[NAME]
(the “Participant”),


an Award of [NUMBER] Phantom Units (the “Awarded Units”) subject to the terms
and conditions of this Phantom Unit Award Agreement (this “Agreement”) and the
Plan. The “Date of Grant” of this Award is [DATE]. Each Awarded Unit shall
represent a notional share of Common Stock, with the value of each Awarded Unit
being equal to the Fair Market Value of a share of Common Stock at any given
time.


2.    Subject to Plan; Definitions. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of this Agreement,
this Agreement shall control. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. Unless defined herein, the capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan, or where indicated, as defined in that certain Employment Agreement,
effective as of [DATE], by and between the Company and the Participant (the
“Employment Agreement”).


3.    Vesting; Settlement of Awarded Units. Awarded Units which have become
vested pursuant to the terms of this Section 3 are collectively referred to
herein as “Vested Units.” All other Awarded Units are collectively referred to
herein as “Unvested Units.”


a.    Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall vest
as follows (each such vesting date referred to below, a “Vesting Date”):


i. One-third (1/3) of the total Awarded Units shall vest on the first
anniversary of the Date of Grant and become Vested Units, provided the
Participant is continuously employed by or providing services to the Company or
a Subsidiary through that date.


ii. One-third (1/3) of the total Awarded Units shall vest on the second
anniversary of the Date of Grant and become Vested Units, provided the
Participant is continuously employed by or providing services to the Company or
a Subsidiary through that date.


iii. One-third (1/3) of the total Awarded Units shall vest on the third
anniversary of the Date of Grant and become Vested Units, provided the
Participant is continuously employed by or providing services to the Company or
a Subsidiary through that date.




        

--------------------------------------------------------------------------------





b.    Notwithstanding the foregoing, if within thirty (30) days prior to or
twelve (12) months following a Change in Control (as defined in the Employment
Agreement), the Participant incurs a Termination of Service by the Company
without Just Cause (as defined in the Employment Agreement) or by the
Participant with [or without] Good Reason (as defined in the Employment
Agreement), then effective immediately prior to such Termination of Service, all
Unvested Units shall thereupon immediately become Vested Units, and the date of
such Termination of Service shall be the applicable Vesting Date for such Vested
Units.


c.    Following each Vesting Date, the Awarded Units that vest on such date
shall be settled in cash, in an amount equal to the number of Awarded Units that
vested on such Vesting Date multiplied by the Fair Market Value of the Common
Stock on such Vesting Date.


d.    Payment in settlement of the Vested Units shall be made within thirty (30)
days of each applicable Vesting Date, and in no event later than two and a half
(2½) months following the close of the calendar year in which the applicable
Vesting Date occurred.


4.    Forfeiture of Awarded Units. Unvested Units shall be forfeited, without
the payment of any consideration therefor, immediately upon the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Units shall cease and terminate, without any
further obligations on the part of the Company.


5.    Restrictions on Awarded Units. Subject to the provisions of the Plan and
the terms of this Agreement, the Participant shall not be permitted to sell,
transfer, pledge, hypothecate, margin, assign or otherwise encumber any of the
Awarded Units, except that, the Participant may transfer for no consideration
some or all of the Awarded Units to (a) one or more members of the Participant’s
Immediate Family, (b) a trust in which the Participant or members of his or her
Immediate Family have more than fifty percent of the beneficial interest, (c) a
foundation in which the Participant or members of his or her Immediate Family
control the management of assets or (d) any other entity in which the
Participant or members of his or her Immediate Family own more than fifty
percent of the voting interests. Any such transferee must agree in writing on a
form prescribed by the Company to be bound by all of the provisions of this
Agreement to the same extent as they apply to the Participant. Notwithstanding
any such transfer, any vesting conditioned upon the Participant’s continued
employment or service with the Company or its Subsidiaries shall continue to
relate to the Participant’s continued employment or service and any covenants
applicable to Participant hereunder shall continue to apply to Participant. In
addition, the Committee may in its sole discretion, remove any or all of the
restrictions on such Awarded Units whenever it may determine that, by reason of
changes in applicable laws or changes in circumstances after the date of this
Agreement, such action is appropriate.


6.    Rights of a Shareholder. The Participant will have no rights as a
shareholder with respect to any of the Awarded Units covered by this Agreement
(including, without limitation, any voting rights or the right to receive any
dividends).


7.    Adjustment to Number of Awarded Units. The number of Awarded Units shall
be subject to adjustment in accordance with Articles 11-13 of the Plan.


8.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
settle any Awarded Units hereunder if the settlement of such Awarded Units would
constitute a violation by the Participant or the Company of any provision of


2

--------------------------------------------------------------------------------





any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded. Any determination in this connection by the
Company shall be final, binding, and conclusive. The rights and obligations of
the Company and the rights and obligations of the Participant are subject to all
Applicable Laws, rules, and regulations.


9.    Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.


10.    Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).


11.    No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.


12.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


13.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


14.    Entire Agreement. This Agreement together with the Plan (as each may be
amended from time to time) supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement and the Plan. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.


15.    Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors,


3

--------------------------------------------------------------------------------





administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein. No person
shall be permitted to acquire any Awarded Units without first executing and
delivering an agreement in a form satisfactory to the Company making such person
subject to the restrictions on transfer contained herein.


16.    Modification. The Committee may amend this Agreement at any time and from
time to time without the consent of the Participant; provided, however that no
such amendment may materially and adversely affect the rights of the Participant
without his or her consent; and provided, further, that the Company may change
or modify this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Code Section 409A or any regulations or other guidance issued thereunder. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Participant and the Company of the applicable provision without
violating the provisions of Code Section 409A, and in no event may any such
amendment modify the time or form of payment of any amount payable pursuant to
this Agreement if such modification would be in violation of Code Section 409A.
Notwithstanding the provisions of this Section 16, the Company may amend the
Plan to the extent permitted by the Plan.


17.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


18.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


19.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Matador Resources Company
5400 LBJ Fwy, Suite 1500
Dallas, TX 75240
Attn: General Counsel
Facsimile: (972) 371-5201


b.    Notice to the Participant shall be addressed and delivered to the
Participant’s address as set forth in the Company’s records.




4

--------------------------------------------------------------------------------





20.    Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any Subsidiary (for purposes of
this Section 20, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid or payable to
the Participant in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes permitted by law to be withheld in connection with
this Award. Such payments shall be required to be made when requested by Company
and may be required to be made prior to the delivery of the payment discussed in
Section 3 above. Such payments may be made, in the sole discretion of the
Company, (i) by the delivery of cash to the Company in an amount that equals the
applicable tax withholding obligations of the Company; (ii) the actual delivery
by the Participant to the Company of shares of Common Stock that the Participant
has not acquired from the Company within six (6) months prior thereto, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
the applicable tax withholding payment; (iii) the Company’s withholding an
amount upon the vesting of the Awarded Units with aggregate Fair Market Value
that equals the applicable tax withholding payment; or (iv) any combination of
the foregoing or any other method consented to by the Company in writing. The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.


21.    Code Section 409A. This Agreement is intended to be interpreted and
applied so that the payments and benefits set forth herein shall comply with or
be exempt from the requirements of Code Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to the fullest
extent possible to reflect and implement such intent. Notwithstanding anything
in this Agreement and in the event the payments and benefits set forth herein
are subject to Code Section 409A, a Termination of Service shall not be deemed
to have occurred for purposes of any provision of this Agreement unless such
termination is also a “separation from service” within the meaning of Code
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
if on his or her Termination of Service, the Participant is deemed to be a
“specified employee” within the meaning of Code Section 409A, any payments or
benefits due upon such Termination of Service that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. § 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to
the Participant on the earlier of the date which immediately follows six (6)
months after the Participant’s separation from service or, if earlier, the date
of the Participant’s death.


22.    Electronic Delivery. By executing this Agreement (including via digital
acceptance), the Participant hereby consents to the delivery of information
(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
its Subsidiaries, the Plan, and the Awarded Units via Company web site or other
electronic delivery.


* * * * * * * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows]


5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant specified in Section 1 hereof.


COMPANY:


MATADOR RESOURCES COMPANY




By:    _______________________________________
Name:    David E. Lancaster
Title:    Executive Vice President




PARTICIPANT:




_____________________________________________
Signature


Name:    [NAME]




6